DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/20 has been entered.

Drawings
The drawings filed on 10/12/15 are accepted.

Examiner’s Note – Order of Claims
The claims, as currently constructed, are listed out of order. For the purpose of clarity, the following claim tree is attached to show the dependencies between the various claims. For examination purposes, the examiner will consider the claims in the order shown in the claim tree below. 

    PNG
    media_image2.png
    447
    186
    media_image2.png
    Greyscale


Examiner’s Note - 35 USC § 101
Claims 16, 6, 5, 21-22, 7, 23, 8-10, 24, 11-12, 14, 17-18, 20, 4, 19, and 25 qualify as eligible subject matter under 35 U.S.C. 101 because the claims are not directed to a judicial exception. Under step 2A, prong one, the claims do not recite an abstract idea, law of nature, or natural phenomenon. With respect to independent claim 16, the “transforming”, “isolating”, “transforming”, and “determining” steps are not a mental process, nor are they a certain method of organizing human activity. The claims do not recite a particular equation, formula, or calculation, so the claims are not reciting, nor monopolizing, a particular mathematical concept. As such, the claims are eligible under 35 U.S.C. 101. For argument’s sake, even if the claims did recite an abstract idea under step 2A, prong one (for example, if the limitation of “applying a phase shift correction … based upon the SUT-reference ratios …” was determined to recite a 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 6, 5, 21-22, 7, 23, 8-10, 24, 11-12, 14, 17-18, 20, 4, 19, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to 
Independent claim 16 discloses, “determining SUT-reference ratios between the frequency dependent reflection data of the SUT and the frequency domain reflection data of the measurement fixture.” This limitation does not appear to be supported by the applicant’s specification.
The applicant’s specification does disclose ratios. For example, paragraph 0031 states, “For example, the measurement fixture reflection peak can be isolated using time domain gating. In the frequency domain, the ratio of two measurement fixture signals can be used to determine the phase shift and/or amplitude shift between the two signals.” However, this section discloses the ratio between two measurement fixture signals, but it does not disclose a ratio between the frequency dependent reflection data of the SUT and the frequency domain reflection data of the measurement fixture. It is not clear that the “two measurement fixture signals” correspond to the frequency dependent reflection data of the SUT and the frequency domain reflection data of the measurement fixture.
Paragraph 0032 of the applicant’s specification states, “In FIG. 5, the measurement fixture signals from the calibration measurements and specimen measurements are ratioed at 512 and the phase shift and/or amplitude shift determined from the calibration and SUT ratios at 515 … The mean of the absolute value of the 
Paragraph 0035 of the applicant’s specification states, “The final calibrated reflectivity … is then the ratio of the subtracted specimen data to the subtracted response data.” This ratio does not appear to correspond to the claimed ratio between the frequency dependent reflection data of the SUT and the frequency domain reflection data of the measurement fixture.
Paragraph 0038 of the applicant’s specification states, “The data shown in FIG. 9 includes the ratio of the specimen measurement data to the calibration measurement data. This ratio does not appear to correspond to the claimed ratio between the frequency dependent reflection data of the SUT and the frequency domain reflection data of the measurement fixture.
Paragraph 0054 of the applicant’s specification states, “It should be noted that ratios, concentrations, amounts, and other numerical data may be expressed herein in a range format.” This does not pertain to the claimed ratio between the frequency dependent reflection data of the SUT and the frequency domain reflection data of the measurement fixture.
For the above reasons, it appears that the limitation of “determining the SUT-reference ratios between the frequency dependent reflection data of the SUT and the frequency domain reflection data of the measurement fixture” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 

Examiner’s Note - Allowable Subject Matter
As discussed above, claims 16, 6, 5, 21-22, 7, 23, 8-10, 24, 11-12, 14, 17-18, 20, 4, 19, and 25 are rejected under 35 U.S.C. 112(a). However, if (and depending how) the 112 rejection is overcome, the claims appear to contain allowable subject matter.
With respect to independent claim 16, the following limitations, when considered as a whole, were not found, taught, or disclosed by the prior art.
transforming the isolated reflection peak data of the measurement fixture to corresponding frequency domain data of the measurement fixture
determining SUT-reference ratios between the frequency dependent reflection data of the SUT and the frequency domain reflection data of the measurement fixture
applying a phase shift correction to the frequency dependent reflection data of the SUT to generate corrected SUT reflection data, the phase shift correction based upon the SUT-reference ratios
The examiner previously relied on Adamian (US PgPub 20050091015) as the primary reference. The examiner was persuaded by the applicant’s 06/02/20 arguments with respect to Adamian. Specifically, the examiner was persuaded by the applicant’s argument of, “By removing the alleged peak data from the gated reflection impulse response 705, one of skill in the art would not construe the gated reflection impulse setting all data points before the start gate 703 to zero and by setting all data points after the stop gate 704 to zero.” (emphasis mine). In other words, the invention of Adamian appears to teach against transforming the values 701 and 702 to the frequency domain. As argued by the applicant, it appears that it is the gated reflection impulse response 705 that is meant to be isolated and transformed, not minimum value 701 and maximum value 702. The examiner also considered figure 11 of Adamian, which does isolate a peak 1001. However, that peak value corresponds to the measured S21 transmission parameter, rather than the S11 reflection parameter. Therefore, the peak 1001 could not be considered “reflection” peak data. Furthermore, Adamian did not appear to teach transforming reference 1001 to the frequency domain in the same way that it taught transforming gated reflection impulse response 705 to the frequency domain. Although Jean et al did teach transforming a peak from the time domain to the frequency domain, the examiner could not find adequate motivation to combine Jean with Adamian outside of hindsight reasoning. Furthermore, although Jean was applicable as a secondary reference, the examiner determined that it could not stand on its own as a primary reference. For example, with respect to figure 1 of Jean, it does show an isolated peak, but that peak is merely a representation of a typical ultra wide-band pulse signal (as described in column 5, lines 25-26 of Jean). It does not appear to represent frequency 
Another pertinent reference found by the examiner was Cohen et al (US PgPub 20160139194). Cohen et al is directed to a similar field of endeavor as the present application in that it is directed to transmission line/cable faults/errors. Cohen et al also teaches “ratio” in paragraph 0042, which states, “When a time-domain reflectometry method is used, the transfer function H(f) may be calculated as the ratio between the frequency transform of the reflected signal and the frequency transform of the injected signal.” However, Cohen et al does not teach collecting frequency dependent reflection data of a specimen under test (SUT) via a transmission line coupled to a measurement fixture (emphasis mine). Rather, it appears that in Cohen, the transmission line itself is the specimen that is under test. For example, paragraph 0025 of Cohen discloses “a cable under test.” 
Although references like Jean et al and Cohen et al taught concepts related to the claimed invention, the examiner could not find adequate motivation to combine their piecemeal teachings into the whole of the claimed invention, especially with Adamian defeated as the primary reference.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 6, 5, 21-22, 7, 23, 8-10, 24, 11-12, 14, 17-18, 20, 4, 19, and 25 have been considered but are moot in view of the new 112(a) rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sloane (US Pat 4813001) discloses an AC calibration method and device by determining transfer characteristics.
Deller (US PgPub 20060060078) discloses acceptance testing of actuators using backlash and stiction measurements.
Tolaio (US PgPub 20090149173) discloses a wireless network profiling system.
Feldman (US PgPub 20150226683) discloses a system and methods for determining properties of liquids.
Lomnitz (US PgPub 20170033808) discloses a real-time network analyzer and applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD S LIANG/           Examiner, Art Unit 2862                                                                                                                                                                                             	02/13/21